The pleas in this case is bad, stating that the defendant gave to the plaintiff an order and power of attorney to collect money in discharge of a bond without setting forth or averring that the plaintiff agreed or did actually receive them in satisfaction.
Therefore, it is considered by the court, that the judgment aforesaid be reversed, annulled, and set aside; that the cause be remanded to the Hardin circuit court for new proceedings therein, to commence from the declaration, and that the plaintiff recover of the defendant his costs in this behalf expended, which is ordered to be certified to the said circuit court.